DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 05/10/2021.
Applicant’s cancelation of claim 6 is acknowledged and require no further examining.  Claims 1-5 and 7-21 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over reference Heudecker (5842322) in view of reference Lee (8258902).
Regarding claim 1, Heudecker discloses a capping head (1) for the application of caps on containers or bottles, wherein said capping head (1) comprises:
a gripping assembly (6) for gripping a cap, 
wherein said gripping assembly (6) comprises a hollow body (10, 11) longitudinally extending along a vertical axis (18) and internally defining and a receiving and retaining seat (12) for the cap, and
wherein the receiving and retaining seat (12) being delimited at its lower end by an inlet mouth for the introduction of the cap;
a moving assembly (4) connected to the gripping assembly (6) for controlling the movements of the gripping assembly (6);
an ejector member (see figure 1 below) housed inside the hollow body (10, 11) of the gripping assembly (6), in such a manner that it is free to axially slide.
(Figure 1 and Column 1 lines 47-50, 61-67, Column 2 lines 1-10) 
However, Heudecker does not disclose the moving assembly is hermetically separate from the gripping assembly and the ejector member carries at least one first magnetic element suitable to magnetically interact with at least one second magnetic element having the same polarity placed outside the gripping assembly.
Lee discloses a magnetic arrangement comprising: a first magnet (16) connected to a member (142); a second magnet (23) connected to a moving member (22), and a suspension member (28) made of magnetic material, wherein the moving member (22) is hermetically separated from the member (142), wherein the second magnet (23) has the same polarity as the first magnet (16), wherein the second magnet (23) is situated at 
[AltContent: textbox (Ejector Member)][AltContent: arrow][AltContent: textbox (Rod)][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: textbox (Heudecker)]
    PNG
    media_image1.png
    509
    516
    media_image1.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the moving member and the ejector member of Heudecker by incorporating the first and second magnets as taught by Lee, since column 1 lines 30-34 of Lee states such a modification would prevent any impurities getting to the ejector member.
When modifying Heudecker in view of Lee, the first magnet is interpreted to be situated above the ejector member, the second magnet is interpreted to be situated 
Regarding claim 2, Heudecker modified by Lee disclose the second magnet element (Lee – 23) is comprised in the moving assembly (Heudecker – 4) and is brought in axial translation along the axis (Heudecker – 18), by means of a moving member (Heudecker – see figure 1 above), between a position which is distal from the gripping assembly (Heudecker – 6, 12) and a position which is proximal to the gripping assembly (Heudecker – 6, 12). (Lee – 3, 4 and Column 3 lines 15-27)
Regarding claim 3, Heudecker modified by Lee disclose the moving member (Heudecker – see figure 1 above) is a rod vertically sliding along the axis (Heudecker – 18) and carrying at its lower end the second magnetic element (Lee – 23). (Heudecker – Figure 1) (Lee – Figure 2)
Regarding claim 4, Heudecker modified by Lee disclose the at least one first magnetic element (Lee – 16) is a permanent magnet placed above the ejector member (Heudecker – see figure 1 above) and rigidly connected thereto. (Lee – Column 2 lines 48-53)
Regarding claim 5, Heudecker modified by Lee disclose the gripping assembly (Heudecker – 6) comprises a suspension member (Lee – 28) made of magnetic material or of a magnetizable material suitable for the magnetic interaction with the first magnetic element (Lee – 16) so as to determine a suspension condition of the ejector member (Heudecker – see figure 1 above). (Lee – Column 3 lines 37-42)
Regarding claim 11, Heudecker modified by Lee disclose the at least one first magnetic element (Lee – 16) is a permanent magnet placed above the ejector member 
Regarding claim 12, Heudecker modified by Lee disclose the at least one first magnetic element (Lee – 16) is a permanent magnet placed above the ejector member (Heudecker – see figure 1 above) and rigidly connected thereto. (Lee – Column 2 lines 48-53)
Regarding claim 13, Heudecker modified by Lee disclose the gripping assembly (Heudecker – 6) comprises a suspension member (Lee – 28) made of magnetic material or of a magnetizable material suitable for the magnetic interaction with the first magnetic element (Lee – 16) so as to determine a suspension condition of the ejector member (Heudecker – see figure 1 above). (Lee – Column 3 lines 37-42)
Regarding claim 14, Heudecker modified by Lee disclose the gripping assembly (Heudecker – 6) comprises a suspension member (Lee – 28) made of magnetic material or of a magnetizable material suitable for the magnetic interaction with the first magnetic element (Lee – 16) so as to determine a suspension condition of the ejector member (Heudecker – see figure 1 above). (Lee – Column 3 lines 37-42)
Regarding claim 15, Heudecker modified by Lee disclose the gripping assembly (Heudecker – 6) comprises a suspension member (Lee – 28) made of magnetic material or of a magnetizable material suitable for the magnetic interaction with the first magnetic element (Lee – 16) so as to determine a suspension condition of the ejector member (Heudecker – see figure 1 above). (Lee – Column 3 lines 37-42)
Regarding claim 16, Heudecker modified by Lee disclose the suspension member (Lee – 28) is at least one inner wall portion of the hollow body (Heudecker – 10, 11). (Lee – Column 3 lines 37-42)

Claims 7 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over reference Heudecker (5842322) in view of reference Lee (8258902) as applied to claims 1, 2, 3, 15, and 16 respectively above, and further in view of reference Cirio (7377085).
Regarding claim 7, Heudecker modified by Lee disclose the claimed invention as stated above but do not disclose the ejector member is rigidly connected to a pin transversally engaging with a pair of longitudinal slots.
Cirio disclose a capping head (1) comprising: a gripping assembly (3) with a hollow body (4); and a ejector member (9), wherein the ejector member (9) is connected to pin (11) transversally engaging with a pair of longitudinal slots (12) situated in the side wall of the hollow body (4). (Figure 2 and Column 4 lines 42-52)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the capping head of Heudecker by incorporating the pin and slots as taught by Cirio, since such a modification would help ensure the ejector member stays axially aligned with the moving assembly.
When modifying Heudecker in view of Cirio, the slots are interpreted to be situated in the upper portion (Heudecker – 10) of the hollow body (Heudecker – 10, 11) since the that portion of the hollow body completely surrounds the ejector member and does not include the seat.
Regarding claim 17, Heudecker modified by Lee and Cirio disclose the ejector member (Heudecker – see figure 1 above) is rigidly connected to a pin (Cirio – 11) transversally enagaging with a pair of longitudinal slots (Cirio – 12) extending parallel to the axis (Heudecker – 18) and obtained in the side wall of the hollow body (Heudecker – 10, 11).  (Cirio – Column 4 lines 42-52)
Regarding claim 18, Heudecker modified by Lee and Cirio disclose the ejector member (Heudecker – see figure 1 above) is rigidly connected to a pin (Cirio – 11) transversally enagaging with a pair of longitudinal slots (Cirio – 12) extending parallel to the axis (Heudecker – 18) and obtained in the side wall of the hollow body (Heudecker – 10, 11).  (Cirio – Column 4 lines 42-52)
Regarding claim 19, Heudecker modified by Lee and Cirio disclose the ejector member (Heudecker – see figure 1 above) is rigidly connected to a pin (Cirio – 11) transversally enagaging with a pair of longitudinal slots (Cirio – 12) extending parallel to the axis (Heudecker – 18) and obtained in the side wall of the hollow body (Heudecker – 10, 11).  (Cirio – Column 4 lines 42-52)
Regarding claim 20, Heudecker modified by Lee and Cirio disclose the ejector member (Heudecker – see figure 1 above) is rigidly connected to a pin (Cirio – 11) transversally enagaging with a pair of longitudinal slots (Cirio – 12) extending parallel to the axis (Heudecker – 18) and obtained in the side wall of the hollow body (Heudecker – 10, 11).  (Cirio – Column 4 lines 42-52)
Regarding claim 21, Heudecker modified by Lee and Cirio disclose the ejector member (Heudecker – see figure 1 above) is rigidly connected to a pin (Cirio – 11) transversally enagaging with a pair of longitudinal slots (Cirio – 12) extending parallel to 

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over reference Cirio (7377085) in view of reference Lee (8258902).
Regarding claim 1, Cirio discloses a capping head (1) for the application of caps on containers or bottles, said capping head comprises:
a gripping assembly (3) for gripping a cap (C), 
wherein said gripping assembly (3) comprises a hollow body (4) longitudinally extending along a vertical axis (2) and internally defining and a receiving and retaining seat (5) for the cap (C), and
wherein the receiving and retaining seat (5) being delimited at its lower end by an inlet mouth (6) for the introduction of the cap (C);
a moving assembly (see figure 3 below) connected to the gripping assembly (3) for controlling the movements of the gripping assembly; and
an ejector member (9) housed inside the hollow body (4) of the gripping assembly (3), in such a manner that it is free to axially slide.
(Figure 2 and Column 3 lines 57-60, Column 3 lines 66-67 through Column 4 lines 1-5, Column 4 lines 32-34, Column 5 lines 18-22) 
However, Cirio does not disclose the moving assembly is hermetically separate from the gripping assembly and the ejector member carries at least one first magnetic element suitable to magnetically interact with at least one second magnetic element having the same polarity placed outside the gripping assembly.

[AltContent: textbox (Cirio)][AltContent: textbox (Moving Assembly)][AltContent: arrow][AltContent: rect]
    PNG
    media_image2.png
    675
    467
    media_image2.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the moving 
When modifying Cirio in view of Lee, the first magnet is interpreted to be situated on the circumferential flange (10) of the ejector member (9), the second magnet is interpreted to be situated below the pair of walls (13, 14), and the suspension member is interpreted to be situated in the gripping assembly.
Regarding claim 8, Cirio modified by Lee disclose a capping assembly (Cirio – Figure 3) comprising: 
a moving support structure (Cirio – column 3 lines 43-46) for moving at least one capping head (Cirio – 1) for the application of caps (Cirio – C) on containers or bottles along a conveying path of containers to be capped; and
at least one capping head (Cirio – 1) for the application of caps (Cirio – C) on container or bottles according to claim 1.
(Cirio – Figure 3 and Column 43-56)
Regarding claim 9, Cirio modified by Lee disclose the second magnetic element (Lee – 46) is mounted on to at least one substantially horizontal wall (Cirio – 13, 14) located along a perimeter of the movable support structure, and projects from a lower surface of the at least one wall (Cirio – 13, 14) located along the perimeter of the movable support structure. (Cirio – Figure 2) (Lee – Figure 5 and Column 4 lines 6-10)
Regarding claim 10, Cirio modified by Lee disclose the ejector member (Cirio – 9) is rigidly connected to a circumferential flange (Cirio – 10) mounted in an axially 

Response to Arguments
The Amendments filed on 05/10/2021 have been entered and require no further examining.  Applicant’s cancelation of claim 6 is acknowledged and require no further examining.  Claims 1-5 and 7-21 are pending in the application.

In response to the arguments of the objections of the Drawings, in view of the amended Drawings, Examiner withdraws the Drawings objections.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Heudecker (5842322) modified by reference Lee (8258902), Examiner finds the arguments not persuasive.
Applicant states:
The sole document cited in the Office Action that discloses a magnetic system is Lee.  However, Lee does not in any way disclose a mechanism for ejecting caps.

Lee is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Lee is reasonably pertinent to the problem of transferring a mechanical force without direct contact.
Lee discloses a magnetic arrangement comprising: a first magnet; and a second magnet, wherein the first and second magnets are configured to transfer a mechanical force without directly contacting each other.  Lee also discloses that such an arrangement allows the first magnet and any feature connected to the first magnet to be hermetically separated from the second magnet and any feature connected to the second magnet.
When modifying Heudecker in view of Lee, the person of ordinary skill in the art would be motivated to incorporate the magnetic arrangement as taught by Lee because such an arrangement would allow the hermetical separation between the moving assembly and the gripping assembly, thereby preventing material being transferred between the moving assembly and the gripping assembly.
Applicant states:
In Lee, the magnetic system serves to control actuation of the sealed on/off switch and is therefore entirely isolated from the environment surrounding the housing switch.  The sole component accessible from the outside of the housing is a press button (not an ejector or a lower magnet) which can cause the upper magnet to slide toward the lower magnet associated with the electrical components of the switch.

In response to applicant's argument that the switch of Lee is entirely isolated, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Lee is relied upon for the teaching of a magnetic arrangement comprising: a first magnet; and a second magnet, wherein the first and second magnets are configured to transfer a mechanical force without directly contacting each other.  Lee is not relied upon for the teaching of cap ejecting member which is accessible from the outside.
Heudecker is relied upon for the teaching of a capping head comprising a cap ejecting member which is accessible from the outside.  When modifying Heudecker in view of Lee, the person of ordinary skill in the art would be motivated to incorporate the magnetic arrangement as taught by Lee because such an arrangement would allow the hermetical separation between the moving assembly and the gripping assembly, thereby preventing material being transferred between the moving assembly and the gripping assembly.
Applicant states:
In contrast, the push button (142) of Lee is maintained in an extended position (see column 3, lines 13-14, of Lee) by a bias force exerted by switch (14).  The bias force is overcome when pusher (224) is manually depressed.  Also, in Lee, the movement of the button is activated by manual pressure, while in the present invention, a motorized mechanism comprising a moving assembly causes the upper magnet to slide.

In response to applicant's argument that the push button of Lee is moved by manual pressure, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Lee is relied upon for the teaching of a magnetic arrangement comprising: a first magnet; and a second magnet, wherein the first and second magnets are configured to transfer a mechanical force without directly contacting each other.  Lee is not relied upon for the teaching of a motorized mechanism comprising a moving assembly causing the upper magnet to slide
Heudecker is relied upon for the teaching of a capping head comprising moving assembly connected to a gripping assembly.  When modifying Heudecker in view of Lee, the person of ordinary skill in the art would be motivated to incorporate the magnetic arrangement as taught by Lee because such an arrangement would allow the hermetical separation between the moving assembly and the gripping assembly, thereby preventing material being transferred between the moving assembly and the gripping assembly.
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., motorized mechanism) are not recited in the rejected claim(s).  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant states:
Another consideration which should be evaluated when analyzing a possible combination of Heudecker and Lee can be derived from the circumstance that, in Lee, the sliding movement of the lower magnet is not opposed by a force of a cap in case imprisoned in a cap receiving and retaining seat.

In response to applicant's argument that the lower magnet of Lee is opposed by a bias force of the switch, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Lee is relied upon for the teaching of a magnetic arrangement comprising: a first magnet; and a second magnet, wherein the first and second magnets are configured to transfer a mechanical force without directly contacting each other.  Lee is not relied upon for the teaching of a motorized mechanism comprising a moving assembly causing the upper magnet to slide
Heudecker is relied upon for the teaching of a capping head comprising a gripping assembly that is opposed by a force of a cap on a container.  When modifying Heudecker in view of Lee, the person of ordinary skill in the art would be motivated to 
Applicant states:
In respect, Applicant respectfully submits that a combination of Heudecker and Lee appears to derive only from an ex post facto analysis and would not have necessarily been possible or obvious to one of ordinary skill in the art.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Lee discloses a magnetic arrangement comprising: a first magnet; and a second magnet, wherein the first and second magnets are configured to transfer a mechanical force without directly contacting each other.  Lee also discloses that such an arrangement allows the first magnet and any feature connected to the first magnet to be hermetically separated from the second magnet and any feature connected to the second magnet.


In response to the arguments of the rejections under 35 U.S.C. 103 with reference Cirio (7377085) modified by reference Lee (8258902), Examiner finds the arguments not persuasive.
Applicant states:
The sole document cited in the Office Action that discloses a magnetic system is Lee.  However, Lee does not in any way disclose a mechanism for ejecting caps.

In response to applicant's argument that Lee is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Lee is reasonably pertinent to the problem of transferring a mechanical force without direct contact.
Lee discloses a magnetic arrangement comprising: a first magnet; and a second magnet, wherein the first and second magnets are configured to transfer a mechanical force without directly contacting each other.  Lee also discloses that such an arrangement allows the first magnet and any feature connected to the first magnet to be 
When modifying Cirio in view of Lee, the person of ordinary skill in the art would be motivated to incorporate the magnetic arrangement as taught by Lee because such an arrangement would allow the hermetical separation between the moving assembly and the gripping assembly, thereby preventing material being transferred between the moving assembly and the gripping assembly.
Applicant states:
In Lee, the magnetic system serves to control actuation of the sealed on/off switch and is therefore entirely isolated from the environment surrounding the housing switch.  The sole component accessible from the outside of the housing is a press button (not an ejector or a lower magnet) which can cause the upper magnet to slide toward the lower magnet associated with the electrical components of the switch.

In response to applicant's argument that the switch of Lee is entirely isolated, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Lee is relied upon for the teaching of a magnetic arrangement comprising: a first magnet; and a second magnet, wherein the first and second magnets are configured to transfer a mechanical force without directly contacting each other.  Lee is not relied upon for the teaching of cap ejecting member which is accessible from the outside.

Applicant states:
In contrast, the push button (142) of Lee is maintained in an extended position (see column 3, lines 13-14, of Lee) by a bias force exerted by switch (14).  The bias force is overcome when pusher (224) is manually depressed.  Also, in Lee, the movement of the button is activated by manual pressure, while in the present invention, a motorized mechanism comprising a moving assembly causes the upper magnet to slide.

In response to applicant's argument that the push button of Lee is moved by manual pressure, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Lee is relied upon for the teaching of a magnetic arrangement comprising: a first magnet; and a second magnet, wherein the first and second magnets are configured to transfer a mechanical force without directly contacting each other.  Lee is not relied 
Cirio is relied upon for the teaching of a capping head comprising moving assembly connected to a gripping assembly.  When modifying Cirio in view of Lee, the person of ordinary skill in the art would be motivated to incorporate the magnetic arrangement as taught by Lee because such an arrangement would allow the hermetical separation between the moving assembly and the gripping assembly, thereby preventing material being transferred between the moving assembly and the gripping assembly.
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., motorized mechanism) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant states:
Another consideration which should be evaluated when analyzing a possible combination of Cirio and Lee can be derived from the circumstance that in Lee the sliding movement of the lower magnet is not opposed by a force of a cap in case imprisoned in a cap receiving and retaining seat.

In response to applicant's argument that the lower magnet of Lee is opposed by a bias force of the switch, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Lee is relied upon for the teaching of a magnetic arrangement comprising: a first magnet; and a second magnet, wherein the first and second magnets are configured to transfer a mechanical force without directly contacting each other.  Lee is not relied upon for the teaching of a motorized mechanism comprising a moving assembly causing the upper magnet to slide
Cirio is relied upon for the teaching of a capping head comprising a gripping assembly that is opposed by a force of a cap on a container.  When modifying Cirio in view of Lee, the person of ordinary skill in the art would be motivated to incorporate the magnetic arrangement as taught by Lee because such an arrangement would allow the hermetical separation between the moving assembly and the gripping assembly, thereby preventing material being transferred between the moving assembly and the gripping assembly.
Applicant states:
In respect, Applicant respectfully submits that a combination of Cirio and Lee appears to derive only from an ex post facto analysis and would not have necessarily been possible or obvious to one of ordinary skill in the art.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Lee discloses a magnetic arrangement comprising: a first magnet; and a second magnet, wherein the first and second magnets are configured to transfer a mechanical force without directly contacting each other.  Lee also discloses that such an arrangement allows the first magnet and any feature connected to the first magnet to be hermetically separated from the second magnet and any feature connected to the second magnet.
When modifying Cirio in view of Lee, the person of ordinary skill in the art would be motivated to incorporate the magnetic arrangement as taught by Lee because such an arrangement would allow the hermetical separation between the moving assembly and the gripping assembly, thereby preventing material being transferred between the moving assembly and the gripping assembly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        August 10, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731